     Case 6:19-cv-01193-EFM-KGG Document 57 Filed 05/14/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

DENISE WILKENS,                     )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )                  Case No.: 19-1193-EFM-KGG
                                    )
VALUEHEALTH, LLC and                )
BENEFIT MANAGEMENT, LLC,            )
                                    )
                     Defendants.    )
____________________________________)

             MEMORANDUM & ORDER ON MOTION TO STAY

      Now before the Court is the Motion to Stay Discovery (Doc. 51) filed by

Defendants. Having reviewed the submissions of the parties, Defendants’ motion

is GRANTED in part and DENIED in part as more fully set forth below.

Defendants’ newly filed Motion to Extend Time to Serve Responses to Discovery

(Doc. 55) is also GRANTED in part and DENIED in part.1

                            FACTUAL BACKGROUND

      Plaintiff alleges violations of the Equal Pay Act, 29 U.S.C. § 206, et. seq.

based on her employment in Great Bend, Kansas. (See generally Doc. 1.) Plaintiff



1
  The Court notes that Plaintiff has not had an opportunity to respond to Defendants’
most recent motion (Doc. 55). That stated, given the Court’s decision herein as to the
initial motion (Do. 51), which is now fully briefed, additional briefing as to the new
motion will not be necessary or beneficial to the Court.
                                            1
     Case 6:19-cv-01193-EFM-KGG Document 57 Filed 05/14/20 Page 2 of 5




alleges that male employees holding similar job titles were paid more than she was

and had access to benefits exceeding those offered to her. (Id., at 2.) She contends

that she eventually resigned her position “and took a lesser-paying job because of

the unequal pay and retaliation she suffered from Defendants.” (Id., at 3.)

      The Scheduling Order in this case was amended on March 20, 2020, setting

a new discovery deadline for May 26, 2020. (Doc. 46.) The other deadlines in the

case, including the Pretrial Conference and dispositive motion deadline were

extended accordingly. (Id.) Citing the Amended Scheduling Order, Plaintiff

contends that the Court and parties “agreed to extend discovery, including three

depositions scheduled later that month, for a delay of 30 days to ‘see where we

are.’2” (Doc. 54, at 1 (citing Doc. 46).)

      Defendant brings the present motion “request[ing] the Court to stay all

discovery and other deadlines for a period of 120 days, effectively upon the

Court’s order, due to the challenges Defendants are facing during the global

COVID-19 pandemic, requiring significant time and resources.” (Doc. 51, at 1.)

Defendants point out that they “manage and operate ambulatory surgical centers

and surgical hospitals throughout the United States,” including approximately 70

medical facilities in 18 different states, which they contend complicates their


2
 Although Plaintiff places this phrase in quotation marks while citing the Amended
Scheduling Order, that language does not appear anywhere in the document cited. (See
generally Doc. 46.)
                                            2
     Case 6:19-cv-01193-EFM-KGG Document 57 Filed 05/14/20 Page 3 of 5




ability to comply with the current deadlines. (Id., at 1-2.) Defendants also argue

that the requested stay is justified because they prefer to “prepare and defend their

witness depositions in person, rather than remotely.” (Id., at 4.) Notably, the

Defendants request a “stay” of discovery for 120 days, not an extension of

deadlines by that amount. This would require setting a new schedule re-setting all

deadlines and hearings at the conclusion of the stay, resulting in a delay in this

case, by the Court’s estimate of at least six months.

      Plaintiff responds that Defendants’ stated reasons are “inadequate” and that

they have asked for “too much time considering that discovery in this case is

almost finished” and dispositive motions are due in June. (Doc. 54, at 1-2.)

Given that discovery and depositions remain outstanding, Plaintiff does not,

unfortunately, offer any type of compromise solution.

                                     ANALYSIS

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007

WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the




                                           3
     Case 6:19-cv-01193-EFM-KGG Document 57 Filed 05/14/20 Page 4 of 5




most extreme circumstances.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983).

       The Court finds that Defendants’ general claims about stress on some of its

companies related to COVID-19 are not sufficiently focused on the remaining

tasks in this case to justify the relief requested. Further, in this current

circumstance, the Court does not find the requested 120-day delay to be justified

merely because a party prefers not to have depositions (or deposition preparation)

conducted by video conference. Video or teleconference depositions and

preparation are the “new normal” and most likely will be for some time. Litigation

cannot just come to an indefinite halt.

      As such, the Court denies Defendants’ motion for a stay. However, it is clear

enough that some extension of deadlines will be required. The Court will issue an

Amended Scheduling Order extending all unexpired deadlines 90 days and setting

a new Pretrial Conference and Dispositive Motion deadline about 90 days from the

current dates. The new discovery deadline will be August 28, 2020. Defendants

are granted until June 19, 2020, to serve responses to discovery.



      IT IS THEREFORE ORDERED that the City Defendants’ Motion to Stay

Discovery (Doc. 51) and Motion to Extend Time to Serve Responses to Discovery




                                            4
    Case 6:19-cv-01193-EFM-KGG Document 57 Filed 05/14/20 Page 5 of 5




(Doc. 55) are GRANTED in part and DENIED in part as more fully set forth

above.

     IT IS SO ORDERED.

     Dated this 14th day of May, 2020, at Wichita, Kansas.


                              S/ KENNETH G. GALE
                              HON. KENNETH G. GALE
                              U.S. MAGISTRATE JUDGE




                                       5
